FILED
                             NOT FOR PUBLICATION                            DEC 27 2010

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



In re: STEVEN MARC WEINBERG and                  No. 09-60033
DANA GRETTY WEINBERG,
                                                 BAP No. AZ-08-1281-PaDMo
          Debtors.
__________________________________
                                                 MEMORANDUM *
RICHARD EUGENE ONEY and ERIN K.
COX-ONEY,

               Plaintiffs - Appellants,

  v.

STEVEN MARC WEINBERG and
DANA GRETTY WEINBERG,

               Defendants - Appellees.



              Appeal from the Ninth Circuit Bankruptcy Appellate Panel
       Jim D. Pappas, Randall L. Dunn, and Dennis Montali, Bankruptcy Judges,
                                     Presiding

                             Submitted December 10, 2010
                               San Francisco, California




         *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
Before: HAWKINS and N.R. SMITH, Circuit Judges, and PRO,** District Judge.

      Appellants Richard Oney and his wife Erin Cox-Oney (“Oneys”) appeal the

Bankruptcy Appellate Panel’s decision affirming the bankruptcy court. The Oneys

contended the bankruptcy court erred by finding that certain post-insolvency

payments did not violate the trust fund doctrine under Arizona law, by allowing

Appellants Steven and Dana Weinberg (“Weinbergs”) to retain more than their

pro-rata portion of trust assets, and by granting prejudgment interest from the date

of the bankruptcy court’s order.

      We review the bankruptcy court’s conclusions of law de novo, and review its

findings of fact for clear error. In re Reynoso, 477 F.3d 1117, 1120 (9th Cir.

2007). We review the grant or denial of prejudgment interest under state law for

an abuse of discretion. Champion Produce, Inc. v. Ruby Robinson Co., Inc., 342

F.3d 1016, 1020 (9th Cir. 2003). We affirm.

      The bankruptcy court made factual findings that the transfers challenged on

appeal constituted reasonable compensation for the Weinbergs’ efforts in winding

down Weinberg Cummerford Legal Group, P.C. (“WLG”). Those findings are not

clearly erroneous. Further, the Oneys are not entitled to recover more than their



       **
           The Honorable Philip M. Pro, United States District Judge for the
District of Nevada, sitting by designation.

                                          2
pro rata share under Arizona’s trust fund doctrine. Dawson v. Withycombe, 163

P.3d 1034, 1057-58 (Ariz. App. 2007); A.R. Teeters & Assocs., Inc. v. Eastman

Kodak Co., 836 P.2d 1034, 1043 & n.1 (Ariz. App. 1992).

      Finally, the bankruptcy court did not abuse its discretion in awarding

prejudgment interest from the date of its August 27, 2008 order because the

amount of damages was not liquidated until the bankruptcy court determined the

date of WLG’s insolvency and determined the value of the Weinbergs’ work at

WLG after WLG became insolvent. Until the bankruptcy court made these factual

determinations, the Weinbergs could not have computed the precise amount they

owed the Oneys under the trust fund doctrine. Gemstar Ltd. v. Ernst & Young, 917

P.2d 222, 237-38 (Ariz. 1996); Pueblo Santa Fe Townhomes Owners’ Ass’n, Inc.

v. Transcon. Ins. Co., 178 P.3d 485, 496 (Ariz. App. 2008).

      AFFIRMED.




                                         3